85407: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32369: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85407


Short Caption:MATTHIESEN VS. DIST. CT. (GRIFFITH)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D452134Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJillyn Kelli KatzJoseph W. Houston, II


PetitionerJillyn Matthiesen


Real Party in InterestRory GriffithLouis C. Schneider
							(Law Offices of Louis C. Schneider, LLC)
						


RespondentMichele Mercer


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/26/2022Filing FeeFiling Fee due. (SC)


09/26/2022Petition/WritFiled Petition for Writ of Prohibition and Mandate. (SC)22-30197




09/26/2022AppendixFiled Petitioner's Appendix. (SC)22-30209




09/26/2022Notice/IncomingFiled Notice of Filing Petition for Writ of Prohibition and Mandate. (SC)22-30213




09/27/2022Docketing StatementFiled Docketing Statement. Errata - Docketing Statement. (REJECTED PER NOTICE ISSUED 9/27/22) (SC)


09/27/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-30360




09/27/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-30384




09/28/2022Notice/IncomingFiled Errata to Petition for Writ of Prohibition and Mandate. (SC)22-30423




09/28/2022Notice/IncomingFiled Certificate of Service (Errata). (SC)22-30526




10/03/2022Filing FeePetition Filing Fee Paid. $250.00 from Joseph W. Houston II.  Check no. 3280. (SC)


10/13/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/LS (SC)22-32369





Combined Case View